Exhibit 10.10

UNITED TECHNOLOGIES CORPORATION
PENSION REPLACEMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1996

1. INTRODUCTION & PURPOSE

The United Technologies Corporation Pension Replacement Plan (the "Replacement
Plan") is maintained as an unfunded plan solely for the purpose of providing
retirement benefits in excess of the retirement and survivor benefits that may
be paid from the United Technologies Corporation Employee Retirement Plan (or
any other tax-qualified defined benefit retirement plan sponsored by the
Corporation) (the "Qualified Retirement Plan") and the United Technologies
Corporation Pension Preservation Plan as a result of any reduction in a
Participant’s compensation that would otherwise be utilized in computing accrued
benefits under such Plans where the reduction results from participation in the
Corporation’s Deferred Compensation Plan.

The capitalized terms used herein shall have the meanings given to them by the
United Technologies Corporation Employee Retirement Plan unless the context
clearly indicates otherwise.

2. EFFECTIVE DATE



The Replacement Plan became effective on April 1, 1985 as the United
Technologies Corporation Supplemental Plan, which was subsequently renamed the
United Technologies Corporation Pension Replacement Plan. This amendment and
restatement of the Replacement Plan shall be effective January 1, 1996, except
to the extent otherwise specifically provided herein.

3. ELIGIBILITY



An employee of United Technologies Corporation (the "Corporation") or an
affiliate thereof who is a Participant in the Qualified Retirement Plan and the
Pension Preservation Plan (if applicable) shall be eligible to participate in
the Replacement Plan if and to the extent the Participant’s Accrued Benefit
under the Qualified Retirement Plan or the Pension Preservation Plan is reduced
as a result of participation in the United Technologies Corporation Deferred
Compensation Plan or other similar deferred compensation arrangement if the
Corporation authorizes the replacement of pension benefits in such arrangement
(the "Deferred Compensation Plan"). In no event shall any person who is not
entitled to benefits under the Qualified Retirement Plan be eligible for
retirement benefits or survivor benefits under the Replacement Plan. An employee
of the Corporation or an affiliate thereof who is eligible for retirement
benefits under the Replacement Plan shall be referred to herein as a
"Participant."

4. DETERMINATION OF REPLACEMENT PLAN BENEFIT



The amount of the retirement benefit or survivor benefit payable from the
Replacement Plan to or in respect of a Participant shall equal the excess, if
any, of (a) over (b), where

> (a) equals the retirement benefit or survivor benefit that would be paid to
> such Participant (or on his or her behalf to his Contingent Annuitant or
> Beneficiary) under the Qualified Retirement Plan and the Pension Preservation
> Plan if the provisions of such Plans were administered by taking into account
> any compensation that was deferred under the Deferred Compensation Plan; and
> 
> (b) equals the retirement benefit or survivor benefit payable to such
> Participant (or on his or her behalf to his or her Contingent Annuitant or
> Beneficiary) under the Qualified Retirement Plan and the Pension Preservation
> Plan.

5. FORM OF PRESERVATION PLAN BENEFIT

> (a) The Plan Administrator shall determine, as of the earlier of the
> Participant’s Retirement Date or the Participant’s date of death, that portion
> of the Participant’s total retirement benefit or survivor benefit that is to
> be paid under the Replacement Plan. The Replacement Plan retirement benefit or
> survivor benefit shall be paid to the Participant, or on his or her behalf to
> any Contingent Annuitant or Beneficiary (as designated under the Qualified
> Retirement Plan), in the form of distribution that applies to the benefit
> payments made to, or on behalf of, the Participant under the Qualified
> Retirement Plan unless the Participant has made a timely election to receive
> his or her Replacement Plan retirement benefit in a single lump-sum payment or
> in a series of 2 to 10 annual installment payments in accordance with this
> Section 5.
> 
> (b) If—
> 
> > (i) the Participant qualifies for an Early Retirement Annuity or a Normal
> > Retirement Annuity or satisfies the Rule of 65 under Section 5.4 of the
> > United Technologies Corporation Employee Retirement Plan (or dies after
> > qualifying for an Early Retirement Annuity or a Normal Retirement Annuity or
> > satisfying such Rule of 65, but before the date as of which retirement
> > benefits under the Qualified Retirement Plan are scheduled to begin), and
> > 
> > (ii) terminates, or retires from, employment with the Corporation and its
> > affiliates after December 31, 1995,
> 
> the Participant may elect, in accordance with Section 5(c) hereof, to have his
> or her Replacement Plan retirement benefit or survivor benefit paid in a lump
> sum or in annual installments, payable (or commencing) as of the Participant’s
> Retirement Date. Subject to the provisions of Section 5(c) hereof, a
> Participant may revoke any such election at any time. A Participant shall have
> no right under the Replacement Plan to have his or her Qualified Retirement
> Plan benefit paid in a lump sum or in annual installments. Distributions from
> the Qualified Retirement Plan shall be governed solely by the terms of the
> Qualified Retirement Plan.
> 
> (c) An election to have a lump-sum or installment distribution paid pursuant
> to Section 5(b) hereof (or a revocation of any such election) shall be
> disregarded unless it is filed at least one year before the Participant’s
> Retirement Date (or, if earlier, the first day of the month next following the
> Participant’s date of death), except that
> 
> > (i) If such an election or revocation is filed on or before October 30,
> > 1996, the election or revocation shall be given effect only if the
> > Participant consents to a distribution (or the commencement of
> > distributions) under the Replacement Plan as of a date occurring on or after
> > January 1,1997; and
> > 
> > (ii) If such an election or revocation is filed on or after November 1,
> > 1996, and on or before December 31, 1996, the election or revocation shall
> > be given effect only if the Participant consents to a distribution (or the
> > commencement of distributions) under the Replacement Plan as of a date
> > occurring on or after April 1,1997.
> 
> (d) If a Participant elects to have his or her Replacement Plan benefit paid
> in the form of a single lump-sum or annual installment distribution, the
> Actuarially Equivalent present value of the Replacement Plan retirement
> benefit or survivor benefit shall be determined using the 1983 Group Annuity
> Mortality Table and an interest assumption equal to the average yield for
> tax-free municipal bonds of 10-year maturities, averaged over the prior 5
> calendar years. For purposes of computing this interest assumption, the
> Actuary shall utilize the Lehman Bros. Municipal Bond Index, averaging the
> published yield for 10-year maturities (credit quality AA or above) on the
> last business day of the year over the most recent 5 consecutive full calendar
> year period. This rate shall be adjusted annually at the beginning of each
> calendar year.
> 
> (e) The payment of a lump sum or annual installment distribution in accordance
> with this Section 5 shall be in full satisfaction of all of the Corporation’s
> obligations with respect to the Participant under the Replacement Plan.

6. DEATH BENEFITS



A Participant who has made an election to receive Replacement Plan benefits in a
lump sum or annual installments in accordance with Section 5 herein and such
election is effective as of the date of the Participant’s death shall have
survivor benefits paid to his or her Replacement Plan Beneficiary as follows. If
death occurs prior to age 55, the Replacement Plan benefits shall be paid in a
lump sum payment as of the date the Participant would have attained his or her
55th birthday. If death occurs after retirement but before all annual
installments have been paid, the remaining installments will be paid to his or
her Beneficiary as scheduled unless the estate of the Participant is the
Beneficiary in which case the commuted value of the remaining payments will be
paid in a lump sum.

If no election to receive Replacement Plan benefits in a lump sum or
installments is in effect as of the date of death, any survivor benefits will be
paid in accordance with the distribution option in effect and to the Beneficiary
or Contingent Annuitant designated under the Qualified Retirement Plan.

7. FUNDING



The Replacement Plan shall be maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Section 401 of the Code.
Except in the event of a Change in Control of the Corporation (as described in
Section 7 hereof), all benefits under the Replacement Plan shall be payable
solely from the general assets of the Corporation. In this regard, the rights of
each Participant, Contingent Annuitant and Beneficiary under the Replacement
Plan with respect to his or her Preservation Plan retirement benefit or survivor
benefit shall be those of a general unsecured creditor of the Corporation. No
Participant, Contingent Annuitant or Beneficiary hereunder shall be entitled to
receive any benefits payable under the Replacement Plan from the assets of the
Qualified Retirement Plan, nor shall the Corporation undertake to set aside
assets in trust or otherwise segregate assets to fund its obligations under the
Replacement Plan except as provided in Section 7 hereof.

8. CHANGE OF CONTROL



In the event of a Change of Control of the Corporation, the Corporation shall
immediately fully fund the value of all Accrued Benefits under the Replacement
Plan, determined by the Actuary as of the date of the Change of Control. The
required proceeds will be contributed to the United Technologies Corporation
Pension Replacement Plan Retirement Security Trust. In addition, if the United
Technologies Corporation Board of Directors Committee on Compensation and
Executive Development takes any action under the United Technologies Corporation
Long Term Incentive Plan (the "LTIP") including, without limitation, the
accelerated vesting or other adjustment to outstanding LTIP awards in
anticipation of (i) a Change of Control (ii) an event, which if consummated,
would constitute a Change of Control or (iii) any other significant change
pertaining to the ownership of the Corporation, the Corporation shall then also
immediately fund the United Technologies Corporation Pension Replacement Plan
Retirement Security Trust. For purposes of this Section 7, "Change of Control"
shall have the meaning given to that term under the LTIP.

9. NONASSIGNABILITY



No Participant, Contingent Annuitant or Beneficiary or any other person shall
have the right to sell, assign, transfer, pledge, or otherwise encumber any
interest in the Replacement Plan. All Replacement Plan benefits are unassignable
and non-transferable and shall not be subject to attachment or seizure for the
payment of any debts, judgments or other obligations. No Replacement Plan
interest shall be transferred by operation of law in the event of the bankruptcy
or insolvency of a Participant, Contingent Annuitant, or Beneficiary.

10. NO CONTRACT OF EMPLOYMENT



Participation in the Replacement Plan shall not be construed to constitute a
direct or indirect contract of employment between the Corporation and the
Participant. Nothing in the Replacement Plan shall be deemed to give a
Participant the right to be retained in the service of the Corporation for any
length of time. Participants, Contingent Annuitants and Beneficiaries shall have
no rights against the Corporation resulting from participation in the
Replacement Plan other than as specifically provided herein.

11. OPERATION AND ADMINISTRATION



The Replacement Plan shall be administered by the Pension Administration and
Investment Committee of United Technologies Corporation (the "Committee"). The
Committee shall have the right to delegate its responsibilities hereunder to
sub-committees and individuals. Any question of administration or interpretation
arising under the Replacement Plan shall be determined by the Committee (or its
delegate) in its full discretion, and its decision shall be final and binding
upon all parties.

12. TAXES/WITHHOLDING



The Corporation shall have the right to withhold taxes from Replacement Plan
benefit payments to the extent it reasonably determines such withholding to be
required by law.

13. GOVERNING LAW



The Replacement Plan shall be construed, administered and enforced in accordance
with the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
and to the extent not preempted thereby, the laws of the State of Connecticut
(disregarding its choice-of-law rules).

14. AMENDMENT AND DISCONTINUANCE



The Corporation expects to continue the Replacement Plan indefinitely, but
reserves the right, by action of the Committee, to amend or discontinue the
Replacement Plan at any time, provided, however, that no such action shall
decrease any benefits accrued under the Replacement Plan as of the date of such
action. Although the benefits accrued under the Replacement Plan are not subject
to the restrictions imposed by Section 204(g) of ERISA, the proviso in the
preceding sentence shall be construed in a manner consistent with Section 204(g)
of ERISA. As a result, the proviso referred to in the preceding sentence imposes
restrictions identical with the restrictions that would be imposed on the
Replacement Plan if the Replacement Plan were subject to Section 204(g) of
ERISA.

15. SUCCESSORS

The provisions of the Replacement Plan shall bind and inure to the benefit of
the Corporation, and its successors and assigns. The term successors shall
include any corporate or other business entity that by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of the Corporation, and successors of any such Corporation or other
entity.

16. BENEFIT CLAIMS PROCEDURE

> (a) The Plan Administrator shall establish and communicate procedures for
> Participants to obtain forms required to effect elections and designations
> under the Plan. The Plan Administrator may establish a telephonic
> communication system to facilitate the administration of the Plan and to
> provide information to Participants, provided that any estimate of a
> Participant’s current or projected accrued benefit shall in no event be
> binding on the Plan Administrator in the event of any discrepancy between such
> estimate and a Participant’s actual Accrued Benefit, which, in all cases,
> shall control. Upon notification of the death of any Participant while in the
> employment of the Employer, the Plan Administrator may initiate any claim on
> behalf of the Spouse, Contingent Annuitant, or Beneficiary.

> (b) If a claim is denied, the Plan Administrator or its designated agent shall
> give the claimant notice in writing of such denial, which notice shall set
> forth (i) the specific reason(s) for the denial; (ii) specific reference to
> pertinent Plan provisions on which the denial is based; (iii) a description of
> any additional material or information necessary for the claimant to perfect
> the claim and an explanation of why such materials or information are
> necessary; and (iv) an explanation of the Plan’s claim review procedure.
> 
> (c) Within 60 days after receipt of the notice of denial described above, the
> claimant may request a review of such denial by filing a notice of appeal in
> writing with the Benefit Claims Appeal Committee (the "Benefits Appeal
> Committee"). Such notice must set forth all relevant factors upon which the
> appeal is based. The Benefits Appeal Committee shall decide the issues raised
> by the appeal, either with or without holding a hearing, and shall issue to
> the claimant a written notice setting forth its decision and the reasons for
> the decision. The Benefits Appeal Committee’s decision shall be made not more
> than 60 days after it has received the claimant’s request for review, unless
> the Benefits Appeal Committee determines that special circumstances require an
> extension of time and so notifies the claimant, in which case a decision shall
> be made not more than 120 days after it has received the request for review.
> The Benefits Appeal Committee shall have the greatest discretion permitted by
> law in making decisions pursuant to this Section 16. All interpretations,
> determinations, and decisions of the Benefits Appeal Committee in respect of
> any claim shall be conclusive and binding upon all persons having or claiming
> to have any interest or right under the Plan.

UNITED TECHNOLOGIES CORPORATION

William L. Bucknall, Jr.
Sr. Vice President Human Resources
And Organization


Dated:  December 20, 1996

 

Attest:

Richard M. Kaplan
Associate General Counsel